Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 29, 2016

                                            No. 04-16-00471-CV

                                         IN RE William B. SIMS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On July 28, 2016, Relator filed a petition for writ of mandamus. The court has
considered the petition and the response filed by the real party in interest and is of the opinion
that Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is
DENIED. See TEX. R. APP. P. 52.8(a). The stay issued by this court on July 28, 2016 is
LIFTED. The court’s opinion will issue at a later date.


           It is so ORDERED on September 29, 2016.


                                                            _________________________________
                                                            Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2016.


                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2016-CI-10677, styled In the interest of K.S.S., a Child, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza presiding.